IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


MATTHEW GOUWENS, EMILY             :   No. 234 WAL 2021
GOUWENS, HILLER HARDIE, SHARON     :
HARDIE, KYLE RUSCHE, AND MEGHAN    :
RUSCHE                             :   Petition for Allowance of Appeal from
                                   :   the Order of the Commonwealth
                                   :   Court
          v.                       :
                                   :
                                   :
INDIANA TOWNSHIP BOARD OF          :
SUPERVISORS AND FOX CHAPEL         :
ESTATES, L.P. PETITION OF FOX      :
CHAPEL ESTATES, L.P.               :

MATTHEW GOUWENS, EMILY             :   No. 235 WAL 2021
GOUWENS, HILLER HARDIE, SHARON     :
HARDIE, KYLE RUSCHE, AND MEGHAN    :
RUSCHE                             :   Petition for Allowance of Appeal from
                                   :   the Order of the Commonwealth
                                   :   Court
          v.                       :
                                   :
                                   :
INDIANA TOWNSHIP BOARD OF          :
SUPERVISORS AND FOX CHAPEL         :
ESTATES, L.P.                      :
                                   :
                                   :
PETITION OF: FOX CHAPEL ESTATES,   :
L.P.                               :

MATTHEW GOUWENS, EMILY             :   No. 236 WAL 2021
GOUWENS, HILLER HARDIE, SHARON     :
HARDIE, KYLE RUSCHE, AND MEGHAN    :
RUSCHE                             :   Petition for Allowance of Appeal from
                                   :   the Order of the Commonwealth
                                   :   Court
          v.                       :
                                   :
                                   :
                                   :
                                   :
INDIANA TOWNSHIP BOARD OF                  :
SUPERVISORS AND FOX CHAPEL                 :
ESTATES, L.P.                              :
                                           :
                                           :
PETITION OF: FOX CHAPEL ESTATES,
L.P.

MATTHEW GOUWENS, EMILY                     :   No. 237 WAL 2021
GOUWENS, HILLER HARDIE, SHARON             :
HARDIE, KYLE RUSCHE, AND MEGHAN            :
RUSCHE                                     :   Petition for Allowance of Appeal from
                                           :   the Order of the Commonwealth
                                           :   Court
             v.                            :
                                           :
                                           :
INDIANA TOWNSHIP BOARD OF                  :
SUPERVISORS AND FOX CHAPEL                 :
ESTATES, L.P.                              :
                                           :
                                           :
PETITION OF: FOX CHAPEL ESTATES,           :
L.P.                                       :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




      [234 WAL 2021, 235 WAL 2021, 236 WAL 2021 and 237 WAL 2021] - 2